Citation Nr: 0415945	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  01-07 163	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a service-connected right hip disability from October 7, 
1996 to June 10, 2002.  

2.  Entitlement to an evaluation in excess of 30 percent for 
a service-connected right hip disability since August 1, 
2002.  

3.  Entitlement to an increased rating for a right knee 
disability currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO decision which 
determined that service connection for degenerative joint 
disease of the right hip was established with a 10 percent 
evaluation, effective October 7, 1996, the date of the 
veteran's initial claim for compensation.  In a June 2002 RO 
decision, a 100 percent rating was granted from June 11, 2001 
to July 31, 2002, during the one year period following 
discharge from hospitalization for bilateral hip 
replacements; a minimum 30 percent evaluation was assigned 
for each hip in effective August 1, 2002.  These evaluations 
were provided under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5054 (2003).

A hearing was held at the Board in December 2003, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

In the June 2001 decision, the RO denied the veteran's claim 
for an increased rating for his service-connected right knee 
disorder.  On a September 2001 substantive appeal, VA Form 9, 
pertaining to other issues, the veteran indicated that he 
wished to appeal the denial of this benefit.  The Board 
construes this to be a notice of disagreement with the denial 
of an increased rating for a right knee disorder.  No 
statement of the case has been issued in regard to this 
claim.  The filing of a notice of disagreement puts a claim 
in appellate status and a statement of the case in regard to 
the issue of entitlement to a rating in excess of 30 percent 
for a right knee disorder must be issued to the veteran.  
Since that is the case the remand action set forth below is 
necessary.  See Manlicon v. West 12 Vet. App. 238 (1999).  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims on appeal has been 
obtained by the RO.  

2.  For the period from October 7, 1996 to June 10, 2001, the 
veteran's right hip disorder was manifested by some 
limitation of motion; mild degenerative joint disease, and 
mild trochanteric bursitis.  His right hip disability was no 
more than slight during this period.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the service-connected right hip disorder from October 7, 
1996 to June 10, 2001, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5250, 5251, 5252, 5253, and 5255 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in June 2001.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell him to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi, at 420-22.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has 
taken the position that Pelegrini is incorrect as it applies 
to cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  .  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  



I.  Factual Background

The veteran's claim for service connection for a right hip 
disability was received on October 7, 1996.  

A December 1996 VA radiology record shows minimal 
degenerative changes in the hips.  

On VA examination in January 1997, the veteran noted that he 
had a history of hip pain beginning in the early 1990's and 
worsening ever since.  His right hip pain was worse than his 
left hip pain.  On examination, it was noted that his right 
hip was painful on the extremes of external and internal 
rotation and full flexion but he had 45 degrees of external 
rotation and 20 to 25 degrees of internal rotation, 
bilaterally in full extension.  Flexion was to 110 degrees on 
the right.  The hip pain was diagnosed as mild degenerative 
bilateral arthritis of the hips with a mild right 
trochanteric bursitis.  

In a February 1998 statement, a private physician indicated 
that had symptoms of trochanteric bursitis of the right hip.  

On VA examination in April 1999, it was noted that the 
veteran had a history of a right hip pain.  On physical 
examination, there was tenderness on palpation over the right 
groin and right greater trochanter of the hip but no gross 
bony abnormalities.  Flexion of the right hip was to 120 
degrees with pain during full flexion.  External rotation was 
to 50 degrees with pain.  Internal rotation was to 28 degrees 
with pain.  Abduction was to 40 degrees with some discomfort.  

On VA examination in October 2000, it was noted that the 
veteran had a history of treatment for leukemia for which he 
had undergone a bone marrow transplant.  It was noted that 
such treatment included large doses of steroids with 
subsequent avascular necrosis of the femoral heads, a 
complication of steroid therapy.  On physical examination, 
the veteran demonstrated 35 degrees of abduction of the right 
hip joint and 110 degrees of extension.  The diagnostic 
impression was avascular necrosis of both hip joints 
secondary to steroid therapy for treatment of leukemia.  

A June 2001 private hospital operative report shows that the 
veteran underwent a bilateral total hip replacement due to 
avascular necrosis of both hips.  Radiology reports following 
surgery noted bilateral total hip prostheses in good 
position.  

A June 2001 private hospital discharge summary shows that the 
veteran was underwent a bilateral total hip arthroplasty 
secondary to avascular necrosis secondary to exposure to 
steroids for treatment of leukemia and a bone marrow 
transplant.  It was noted that the veteran's stay in the 
acute rehabilitation unit was uncomplicated.  He made nice, 
steady progress with physical therapy and by the time of his 
discharge was able to ambulate 150 feet independently with 
axillary crutches.  

In a July 2001 private doctor's statement, it was noted that 
the veteran was six weeks status post bilateral hip 
replacements.  The doctor indicated that the veteran was 
"doing well" with no complaints and only mild stiffness.  
It was noted that he had advanced to use of a cane.  The 
doctor related that the veteran was reaching the point where 
the cane would not be necessary in the weeks ahead. His range 
of motion was a bit stiff with flexion to just barely beyond 
90 degrees, but this was considered reasonable for an early 
stage following reconstruction.  The veteran reported 
virtually no pain and was discharged from physical therapy.  

On VA examination in February 2002, the veteran reported 
continued pain in both hips following the bilateral total hip 
replacements in June 2001.  He indicated that he was able to 
walk approximately one block at a stretch and was gainfully 
employed at a desk job.  On physical examination, range of 
motion testing of the right hip revealed flexion to 80 
degrees; internal rotation to 20 degrees; external rotation 
to 15 degrees, and abduction to 25 degrees.  The diagnosis 
was bilateral hip replacements with clear evidence of a 
moderate degree of fatigability due to the hip surgeries as 
well as pain with no evidence of incoordination.  It was 
noted that he was prone to progression and fluctuations in 
the severity of his hip pathology.  

In a June 2002 medical statement, the veteran's private 
physician reported that the veteran was doing "reasonably 
well" following his bilateral total hip replacements.  The 
veteran continued to have a mild to moderate amount of pain 
with stiffness.  On physical examination, he had some 
stiffness in his hips with flexion to 90 degrees and 
internal/external rotation of 20 degrees and 30 degrees.  
Abduction was 30 degrees.  Radiographic analysis demonstrated 
satisfactory position of his components without evidence of 
loosening or wear.  

The doctor reported that the veteran was doing "very 
nicely" and his hips were "holding up very well."  It was 
commented that it was unclear why he continued to have 
residual pain, but his treatments for lymphoma could be 
contributing to it.  The doctor related that the veteran's 
condition was improved from his pre-operative state.  It was 
noted that he walked with a cane that that he used only 
minimally though the doctor recommended that he continue to 
utilize it along with mild anti-inflammatory medication.  It 
was also recommended that he continue with physical therapy.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  



A.  Entitlement to a rating in excess of 10 percent for a 
service-connected right hip disability from October 7, 1996 
to June 10, 2001.

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2003).  Malunion of the 
femur with moderate knee or hip disability warrants a 20 
percent evaluation.  Id.  Malunion of the femur with marked 
knee or hip disability warrants a 30 percent evaluation.  Id.  
Fracture of surgical neck of the femur, with false joint or 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace warrants a 60 percent evaluation.  Id.  Fracture 
of the shaft or anatomical neck of the femur with nonunion, 
with loose motion, (spiral or oblique fracture) warrants an 
80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5255 (2003).  

Additional provisions which are potentially applicable to the 
veteran's right hip disability include Diagnostic Codes 5250, 
5251, 5252, 5253, and 5254.  Diagnostic Code 5250 relates to 
ankylosis of the hip and Diagnostic Code 5254 requires a 
flail joint of the hip.  There is no medical evidence of 
ankylosis or flail joint of the hip and therefore, any 
application of these codes would be inappropriate.  

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5251 (2001). The veteran's 
disability is already evaluated as 10 percent disabling and 
therefore, the veteran could not receive an increased 
evaluation under this provision for the period from October 
7, 1996 to July 31, 2002.  

An increased evaluation is not warranted under Diagnostic 
Code 5252 which provides for an evaluation in excess of 10 
percent when flexion of the thigh is limited to 30 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2003).  On 
examination in January 1997, flexion in the right hip was 110 
degrees and in April 1999 was 120 degrees.  

An increased evaluation is also not warranted under 
Diagnostic Code 5253 which allows an evaluation in excess of 
10 percent for limitation of abduction of the thigh, motion 
lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5253 (2003).  Abduction in the right hip was 40 degrees 
on examination in April 1999.  

Similarly, the Board finds that an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5255.  Under 
this provision, a 20 percent evaluation is warranted for a 
malunion of the femur with moderate knee or hip disability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2003).  

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II (2003).  As noted 
above, on VA examination in January 1997, flexion was 110 
degrees and abduction was 40 degrees on VA examination in 
April 1999, indicative of some limitation of flexion.  Mild 
degenerative joint disease and mild trochanteric bursitis was 
noted.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2003), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  Examinations have 
reported pain on the extremes of the reported motions, and 
have not documented additional loss of motion due to 
weakness, excess fatigability or incoordination.

The provisions of 38 C.F.R. § 4.59 provide additional 
guidance in evaluating disability from arthritis.  The RO has 
complied with this regulation by recognizing that the 
veteran's painful motion warrants a compensable evaluation.

At his hearing the veteran's representative contended that 
the veteran should be awarded a separate evaluation for 
degenerative joint disease in addition to an evaluation for 
limitation of motion.  However, a separate evaluation is 
precluded since degenerative joint disease is also evaluated 
on the basis of limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  The evaluation of the same 
disability under multiple diagnoses is to be avoided.  
38 C.F.R. § 4.13 (2003).

Considering all of the evidence, the Board finds the 
veteran's right hip disability to be no more than slight 
during the period in question.  

In sum, the veteran's service-connected right hip disorder 
was properly rated as 10 percent disabling from October 7, 
1996 to August 1, 2002.  An increased rating is not warranted 
under any other rating criteria for evaluating disorders of 
the hip.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a service-connected right hip disability from October 7, 1996 
to August 1, 2002 is denied.  



REMAND

At his hearing before the undersigned, the veteran testified 
that he had received recent VA treatment.  Records of this 
treatment are not part of the claims folder.  VA has an 
obligation to obtain those records.  38 U.S.C.A. 
§ 5103A(b),(c).  

The veteran also testified that in the last two years he had 
had to use significant amounts of leave without pay.  This 
testimony raises the question of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003).  
In such a case, the veteran should be invited to submit 
employment and other records documenting the impact of his 
disability on employment.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

The veteran's most recent VA examination took place in 
February 2002.  The examiner reported the range of hip 
motions, but did not comment on whether there was any 
additional limitation of motion due to functional impairment.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

As indicated above, a timely notice of disagreement was filed 
recently in regard to the denial by the RO of the veteran's 
claim for a rating in excess of 30 percent for the service-
connected right knee disorder.  Since the RO has not provided 
the veteran with a statement of the case in regard to this 
issue it must be referred back to the RO for preparation of a 
statement of the case.  

To ensure full compliance with due process requirements, this 
matter is remanded to the RO for the following action.  

1.  The AMC or RO should obtain records 
of the veteran's treatment for a right 
hip disability from the VA Medical Center 
in Philadelphia, Pennsylvania since 
August 1, 2002.

2.  The veteran should be afforded an 
orthopedic examination to determine the 
severity of his right hip disability.  
The examiner should report the ranges of 
motion of the right hip in degrees.  The 
examiner should determine whether the 
right hip disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

3.  The AMC or RO should invite the 
veteran to submit employment or other 
records documenting the impact of his 
right hip disability on employment.  The 
AMC or RO should then consider whether 
the records show marked interference with 
employment warranting referral for 
consideration of an extraschedular 
rating.

4.  The AMC or RO should issue to the 
veteran a statement of the case in regard 
to the issue of entitlement to an 
increased evaluation for a right knee 
disorder, and inform him of the necessary 
steps to perfect an appeal as to that 
issue.  Only if the veteran submits a 
timely substantive appeal will the Board 
further consider this issue.

5.  The AMC or RO should re-adjudicate 
the claim for a higher initial rating for 
a right hip disability since August 1, 
2002.  If the benefit remains denied, the 
AMC or RO should furnish the veteran and 
his representative with a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



